Order entered September 11, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00933-CR

                             REBECCA JEAN CAGLE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-11213-P

                                            ORDER
       Appellant filed a pro se notice of appeal that is file-stamped June 25, 2013. The record

reflects that sentence was imposed in open court on May 10, 2013. It does not appear appellant

filed a motion for new trial; therefore, her notice of appeal was due by June 10, 2013. See TEX.

R. APP. P. 26.2(a)(1). The pro se notice of appeal states that it was prepared within thirty days of

May 10, 2013. However, the record does not contain a copy of an envelope showing the post-

mark date for mailing, nor does anything in the record reflect the date the notice of appeal was

delivered to prison authorities for mailing. Moreover, the reporter’s record is overdue.

       Accordingly, this Court ORDERS the trial court to make findings regarding the date on

which appellant delivered her pro se notice of appeal to prison authorities for mailing. See TEX.
R. APP. P. 9.2(b); Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim. App. 2010). The trial

court may take evidence on this issue either by live testimony or by affidavit.

       If the trial court finds that appellant delivered the pro se notice of appeal for mailing on

or before June 10, 2013, the trial court shall next determine whether appellant desires to be

represented by counsel, and, if so, whether she is indigent and entitled to court-appointed

counsel. If appellant desires counsel and is indigent, we ORDER the trial court to appoint

counsel to represent appellant in the appeal.

       We next ORDER the trial court to make findings of fact regarding why the reporter’s

record has not been filed. In this regard, the trial court shall determine: (1) whether appellant, if

not indigent, has requested and made the necessary payment arrangements for the record; (2) the

name and address of each court reporter who recorded the proceedings in this cause; and (3) the

date by which the complete reporter’s record will be filed.

       We ORDER the trial court to transmit a record of the proceedings, containing its written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                      /s/     DAVID EVANS
                                                              JUSTICE